[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE MOTION TO DISMISS OF DEFENDANT BURNSIDE COMPANY
The foregoing Motion have been heard is hereby granted as defendant corporation ceased to exist in 1983 pursuant to dissolution in accordance with the then law embodied in § 33-375 et seq. and any service of process directed to defendant company in 2001 would therefore be a nullity as § 33-379 (c) bars "any action against a dissolved corporation if not commenced within three years after the last publication of the notice provided for. . . ."
Although plaintiff may think this ruling is unfair, I would direct plaintiff to the following couplet.
  "While all is fair in love and war, In law it's often said, that fairness is beside the ponit or so I've sometimes read."
Defendant's motion to dismiss is granted.
  ______________________________________ Skolnick, J. November 18, 2002
CT Page 15295